      Case 2:19-cv-03755-DWL Document 32 Filed 08/11/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Richie Lee Carver,                                No. CV-19-03755-PHX-DWL
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus

16   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”) of

17   the United States Magistrate Judge (Doc. 17). The R&R, which was issued on April 6,
18   2021, recommended that the petition be dismissed with prejudice and further provided that

19   “the parties shall have fourteen (14) days from the date of service of a copy of this

20   recommendation within which to file specific written objections with the Court.” (Doc. 17
21   at 14-15.)
22          Here, no such objections were filed, even after Petitioner was granted a multitude

23   of extensions (with the objection deadline ultimately extended to August 5, 2021) and even
24   though Petitioner was repeatedly warned that the failure to object would result in the
25   adoption of the R&R. (Docs. 21, 23, 26, 29, 31.) Thus, the Court accepts the Magistrate

26   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does

27   not appear that Congress intended to require district court review of a magistrate’s factual
28   or legal conclusions, under a de novo or any other standard, when neither party objects to
      Case 2:19-cv-03755-DWL Document 32 Filed 08/11/21 Page 2 of 2



 1   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
 2   review is required of a magistrate judge’s report and recommendation unless objections are
 3   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 4   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 5   de novo if objection is made, but not otherwise.”).
 6          Accordingly,
 7          IT IS ORDERED that the R&R’s recommended disposition (Doc. 17) is accepted,
 8   that the Petition (Doc. 1) is dismissed with prejudice, and that the Clerk of Court shall enter
 9   judgment accordingly.
10          IT IS FURTHER ORDERED that a certificate of appealability and leave to
11   proceed in forma pauperis on appeal be DENIED because the dismissal of the petition is
12   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
13   debatable.
14          Dated this 11th day of August, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
